Citation Nr: 0421279	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  01-08 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the hands.

2.  Entitlement to service connection for residuals of 
frostbite of the feet.  


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to September 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for residuals 
of  frostbite of the hands and feet.  A notice of 
Disagreement was submitted by the veteran and received by the 
RO in June 2001 and, after a statement of the case was 
issued, the RO accepted a VA Form 9, submitted by the 
veteran's attorney in September 2001, as a valid and timely 
substantive appeal.  

As noted below under REMAND, the Board finds that the 
attorney who submitted the substantive appeal (VA Form 9) on 
behalf of the veteran is not a recognized representative of 
the veteran.  However, in light of the RO's acceptance of the 
substantive appeal almost 3 years ago, and the RO's 
subsequent correspondence to the veteran indicating that the 
appeal was completed, to include the scheduling of a Travel 
Board hearing and the certification of the appeal to the 
Board, the Board finds that it has jurisdiction over the 
issue.  38 U.S.C.A. § 7105 (West 2002).  See Gonzales-Morales 
v. Principi, 16 Vet. App. 556 (2003).  (In that case, the 
appellant withdrew his Substantive Appeal but then notified 
the RO that he wanted to reopen the claim.  The RO then 
notified the appellant on six occasions over the next five 
years that he had already filed a timely Substantive Appeal.  
The Court reversed the Board because, as in Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993), there was no indication 
that the RO closed the appeal for failure to file a timely 
substantive appeal.)  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he sustained cold injuries to his 
hands and feet in 1966 while stationed in Erlangen, Germany.  
He asserts that he sought treatment for frostbite from 1966 
to 1969.  The veteran claims that each time he sought 
treatment, the military doctors told him that there is no 
cure for frostbite, and that the only treatment provided was 
oral medication.  

The RO denied the claim in a May 2001 rating decision on the 
basis that the service medical records showed no complaints, 
symptoms, diagnosis, or treatment for frostbite.  The veteran 
filed a notice of disagreement along with an Installation 
Clearance Record (Form DA 137), dated February 1969, which 
includes a notation of "frostbite" stamped over # 16, 
"Medical Treatment Facility" on the checklist portion of 
the document. 

The veteran underwent a VA examination in December 2001.  The 
clinician indicated that the C-file was available for review, 
but not the medical records.  The veteran told the clinician 
that he suffered frostbite to his hands and feet in February 
1969.  He was not treated, but was given pain pills, and 2 to 
3 days off.  The clinician noted that with the exception of 
the Installation Clearance Record (Form DA 137), which 
appeared to the clinician to be a "rubber stamp," there is 
no other documentation of frostbite.  The clinician noted the 
veteran's complaints of pain, weakness, and soreness of the 
legs and calves.  However, no pertinent abnormal clinical 
(objective) findings were noted.  The diagnosis was recorded 
as "cold exposure with residuals of frostbite by history".  
While earlier acknowledging the notation of frostbite on a 
service record, the clinician added after the diagnosis that 
he found no evidence that the veteran was exposed to cold or 
suffered frostbite.  

In reviewing the report of the December 2001 VA examination, 
the Board finds that the notation by the examiner that there 
was no evidence that the veteran sustained  a cold injury or 
frostbite during service is not consistent with the service 
record that indicates otherwise.  While it is apparent that 
the physical examination failed to show any pertinent 
abnormal findings and the only diagnosis was history of 
residuals of frostbite, it is the Board's judgment that, in 
light of the evidence of frostbite during service and the 
fact that it is not entirely clear whether there is no 
current diagnosis of the claimed disabilities, the clinician 
who performed this examination should be contacted for 
clarification of the current diagnosis.  

The Board also finds that the veteran should be provided with 
an opportunity to appoint a representative.  While there is a 
document of record dated in September 2001, that indicates 
that the veteran signed a Power of Attorney appointing an 
attorney to represent him, the document does not reflect 
representation before VA.  In order to designate a recognized 
organization as his or her representative, an appellant must 
execute a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative.  This form gives 
the organization power of attorney to represent the 
appellant.  38 C.F.R. § 20.602 (2003).  

The Board further notes that the power of attorney of record 
reflects a fee agreement between the parties.  A claimant may 
have attorney representation for the prosecution of claims 
for VA benefits (38 U.S.C.A. § 5904(a) (west 2002)) and an 
attorney may charge a fee for such representation but only if 
certain conditions are met, to include a final decision has 
been promulgated by the Board of Veterans' Appeals.  38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c)(1) (2003).  

The Board notes that the attorney  requested a Travel Board 
Hearing on behalf of the veteran in a VA Form 9.  In November 
2001, she requested a copy of the veteran's service medical 
records and reiterated her request for a hearing in 
statements received by the RO in February 2002 and May 2002.  
The latter correspondence specifically requested that she 
receive a copy of the notice of the veteran's personal 
hearing.  The RO replied to the attorney in July 2002 by 
sending a form requesting that the veteran be contacted to 
obtain a signature for  representation before VA.  The RO 
enclosed a sample consent statement.  The veteran's consent 
form was never returned and the attorney failed to respond.   

In February 2004, the RO sent the veteran notice of hearing 
that was supposed to take place in April 2004.  No notice was 
sent to the attorney.  The veteran failed to attend the 
hearing.  

In view of the foregoing, the Board finds that the veteran 
does not currently have recognized representation.  He should 
be afforded an opportunity to appoint a recognized 
representative.  If he wishes to be represented by any 
recognized organization/representative he should be requested 
to provide a properly executed VA Form 21-22 as provided by 
38 C.F.R. § 20.602.  If a representative is appointed by the 
veteran, that organization/representative should be afforded 
the opportunity to review the claims folder and present 
written argument on the veteran's behalf.  The RO should also 
ask the veteran whether he still wants a personal hearing 
and, if so, the veteran should be asked to indicate the type 
of hearing desired.  

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  In order to comply under the VCAA, the veteran must 
be notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO should contact the veteran to 
ascertain his intentions regarding 
representation.  If he wishes to be 
represented by any recognized 
organization or representative he should 
be requested to provide a properly 
executed VA Form 21-22 as provided by 38 
C.F.R. § 20.602.  If a representative is 
appointed by the veteran, that 
organization/representative should be 
afforded the opportunity to review the 
claims folder and present written 
argument on the veteran's behalf.  

2.  The RO should also ask the veteran 
whether he still wants  a personal 
hearing and, if so, the type of hearing 
desired.  All indicated action should 
follow.

3.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims of service 
connection for residuals of frostbite to 
his hands and feet of the impact of the 
notification requirements on his claim.

4.  The RO should contact the VA physician 
who examined the veteran in December 2001 
(Dr. J. Sil-Trojan), and ask for 
clarification as to whether the veteran 
has a current diagnosis of residuals of 
frostbite of either hand or foot.  If 
there is no current disability, the claims 
file may be returned to the RO.  

If there is current disability, the 
clinician is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that the current 
residuals of frostbite are causally linked 
to an in-service cold injury.  In 
providing this latter opinion, the 
physician is asked to accept the veteran's 
history of in-service cold injuries as 
fact.  

If Dr. Sil-Trojan is not available, the 
RO should arrange for another VA 
examination for the purpose of addressing 
the above questions.  

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues of 
entitlement to service connection for 
residuals of frostbite of the hands and 
feet, with consideration of all of the 
evidence obtained since the May 2001 
rating decision.    

7.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the February 2002 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




